Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and SEQ ID NO: 3 in the reply filed on 9/6/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2022.

Status of the Claims
Claims 1-9 are pending in this application.
Claims 1-4 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 5-9 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Boer et al. (US 2010/0119574).
With respect to claim 5, De Boer et al. teach a cell support comprising a recombinant gelatin comprising or consisting of a sequence with at least 7 5 sequence identity to SEQ ID NO: 1 (claims 12 and 20), wherein the recombinant gelatin comprises or consists of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9 or 10 (claim 16), and wherein the cell support is selected from the group consisting of a recombinant gelatin coated implant or transplant material, a recombinant gelatin coated scaffold for tissue engineering, (part of) a dental product, (part of) a wound healing product, (part of) artificial skin matrix material and (part of) a tissue adhesive (claim 23).
De Boer et al. also teach that the cell support may be selected from the group consisting of:
1) a cell-culture support, such as a core bead (e.g. a microcarrier bead) or a Petri dish or the like, coated with one or more gelatin-like polypeptides according to the invention;
2) an implant or transplant device (such as hip-, dental-, or other implants, stems, etc.) coated with one or more of the recombinant gelatins according to the invention;
3) a scaffold or matrix for tissue engineering, such as artificial skin matrix material, coated with one or more recombinant gelatin like polypeptides;
4) a wound healing product coated with one or more recombinant gelatin like polypeptides; and
5) a tissue adhesive comprising or consisting of one or more recombinant gelatin like polypeptides (paras [0035]-[0040]).
Please note that SEQ ID NO: 3 comprises instantly claimed SEQ ID NO: 3 (residues 1-189).
With respect to the claimed polydispersity, as discussed above, De Boer et al. teach that the cell support (e.g. a tissue adhesive) consists of one or more recombinant gelatin.
Therefore, the composition of De Boer et al. has a polydispersity of 1.
With respect to the claimed intended use, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitation “for coating at least one selected from a pearl nucleus or a mantle piece” does not appear to add any further structural differences that would distinguish the instant invention with regards to the invention of De Boer et al.  
With respect to claim 6, De Boer et al. teach that the molecular weight ranges from 30 kDa to 200 kDa (paras [0029], [0045]). Please note that the technique used to determine the molecular weight is irrelevant.
With respect to claims 7-8, De Boer et al. teach that the protein comprises a part of an amino acid sequence of type I collagen 1 chain (e.g. the sequence RGD).
With respect to claim 9, De Boer et al. teach that the protein was used as a microcarrier coating (paras [0108]-[0109]; passim).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658